Mr. Justice Lawrence delivered the opinion of the Court: It is contended in this case, by the counsel for Fitch, that Priest was bound by the contract to furnish money in advance for the purchase of such grain as Fitch might desire to buy. We understand the counsel for Priest to deny this, and to insist that he was bound to provide money only to pay for grain for which Fitch had already contracted. By the express, terms of the contract Priest was “ to supply and keep supplied the said Fitch with money,” and it was provided the latter “ shall in no case be required to advance any money himself.” We think it clear Priest was to furnish the money in advance of either purchases or contracts, but we are also of opinion he was in no default until he had been specially notified that money was needed under the contract, or requested to send it, and had failed to do so. The contract can not be construed as requiring that Priest should constantly keep money in the hands of Fitch, but only that he should keep him supplied with whatever might be needed to purchase grain in pursuance of the object of the contract, and Priest could only know this as he might be notified by Fitch. Counsel have only argued the construction of the contract. They make no objection to the technical sufficiency of the declaration, either as to the averment of notice to Price, or in any other respect, and accepting the averment of notice as sufficient, we must hold the declaration to show a good ground of action, and the demurrer improperly sustained. The judgment is reversed and the cause remanded. ■ Judgment reversed.